***INDICATES THAT TEXT HAS BEEN OMITTED WHICH IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. THIS TEXT HAS BEEN FILED SEPARATELY WITH THE SEC.
Exhibit 10.2
Amendment No. 2 to the
License Agreement for Commercial Use of MySQL® Software
          This Amendment No. 2 (“Amendment”) is entered into by and between
MySQL Americas, Inc. (formerly MySQL Inc.) (“Licensor”) and Sourcefire, Inc.
(“Licensee”) as of June 30, 2009 (the “Amendment 2 Effective Date”).
          Licensee and Licensor entered into an agreement entitled “License
Agreement for Commercial Use of MySQL Software” effective June 13, 2005, amended
by Amendment No. 1 on or about December 29, 2006 (collectively as amended by
Amendment No. 1, the “Agreement”). In exchange for good and valuable
consideration, the adequacy of which is hereby acknowledged, Licensee and
Licensor hereby amend the Agreement as of the Amendment 2 Effective Date, as
follows:
1. Licensor. Licensee acknowledges that Licensor has changed its name from MySQL
Inc. to MySQL Americas, Inc. All references in the Agreement to “MySQL Inc.” are
hereby changed to “MySQL Americas, Inc.” Licensor’s address for notices is
changed to the following:
MySQL Americas, Inc.
c/o Sun Microsystems, Inc.
4150 Network Circle
Santa Clara, CA 95054 USA
Attention: MySQL Legal Group
2. Definitions. The following definitions are modified or added to Section 1 of
the Agreement:
a. Product. The definition of “Product” in Section 1 of the Agreement is amended
as follows:
In the definition of “Product”, (i) the words “means an arrangement of software
that includes and connects only the following components” are changed to ““means
an arrangement of software that includes and connects at least the following
components”, (ii) the word “and” is inserted immediately prior to subsection
(c), and (iii) subsection (d) thereof is deleted in its entirety.
b. Download Website. A new definition for “Download Website” is added to
Section 1 of the Agreement as follows:
“Download Website” means the Licensor website for commercial software downloads
at http://oem.mysql.com or an alternative site that Licensor may notify to
Licensee from time to time with respect to Licensed Software downloads by
website redirection, email, or as set forth in the notices provision hereof.”
3. Downloads. In Section 2.1 of the Agreement, the words “MySQL AB Website” are
changed to “Download Website”. In Section 3 of the Agreement, both uses of the
words “MySQL Website” are changed to “Download Website.” In Section 1 of
Attachment A, the text “http://mysql.mysql.com” is changed to “Download
Website”. The following sub-section (g) is added to Section 2.1 of the
Agreement: “and (g) except for any InnoDB software, use the Product Source Code,
only as has been made available to Licensee as of the Amendment No. 2 Effective
Date or as may be made available at the Download Website in Licensor’s sole
discretion, solely to facilitate the integration in 2.1(b) above provided that
Licensee does not modify the source code other than the changes that may
automatically occur during compilation of source code into object code.
4. Not GPL Software. The second paragraph of Section 3 of the Agreement and the
definition of “GPL License” in Section 1 of the Agreement are deleted in their
entirety.
5. Currency. In the second sentence of Section 4.1 of the Agreement, the phrase
“Euros or” is hereby deleted.
6. Term of Agreement. Section 5.1 of the Agreement is deleted in its entirety
and replaced with the following:
“5.1 This Agreement shall continue in effect from the Effective Date through
June 30, 2014, unless earlier terminated as provided below.”
7. Trademarks. In Section 6.3 of the Agreement, both uses of the words “MySQL
AB” are deleted and in each case replaced with the phrase “Sun Microsystems,
Inc. or its subsidiaries”.
Confidential
Page 1 of 3



--------------------------------------------------------------------------------



 



8. Support in Disclaimer. The second sentence of Section 8 of the Agreement is
amended by replacing each reference to “Licensed Software” with a reference to
“Licensed Software and Support.” The fourth sentence of Section 8 of the
Agreement is amended by replacing each reference to “Licensed Software” with a
reference to “Licensed Software or Support.”
9. Remedies. In Section 9.2 of the Agreement, after the phrase “in the event
Licensor is obligated to indemnify Licensee under Section 9.1 above” the
following text is added: “or if Licensor receives information about an
infringement claim related to Licensed Software”. Further, in Section 9.2(b) the
phrase “substantially performs to the Documentation as of the Effective Date” is
deleted and replaced with the phrase “substantially performs in accordance with
the Documentation current as of the date of the Licensor Claim”.
10. Licensed Software. In Section 1 of Attachment A of the Agreement, the
following text is appended to the first sentence:
“, limited to the code obtained by Licensee from the Download Website. Licensed
Software also includes the then-current version of supporting software MySQL
Connector/J, MySQL Connector/ODBC, MySQL Connector/MXJ, and MySQL
Connector/Net), provided that supporting software may only be used along with a
copy of the database software portion of Licensed Software.”
11. Sourcefire Software. Section 2 of Attachment A of the Agreement is deleted
in its entirety and replaced with the following:
2. Definition of Sourcefire Software. “Sourcefire Software” means Licensee’s
network security application(s), now existing or later developed, licensed or
acquired, as well as any updates, upgrades, new versions, translations,
localizations or natural successors thereof, including but not limited to
Licensee’s applications identified below:

      Application Name   Functional Description
Sourcefire Intrusion Prevention System (IPS)
  The combination of signature, protocol, and anomaly-based inspection methods
to achieve attack detection and prevention capability.
 
   
Sourcefire RNA (Real-time Network Awareness)
  The use of passive network discovery, behavioral profiling and integrated
vulnerability management technologies
 
   
Sourcefire Defense Center
  The integration and correlation of threat information to prioritize security
threats

In the event Licensee acquires a third party company or product after the
Amendment No. 2 Effective Date, then absent Licensor’s express written consent
or pursuant to the terms and conditions of a subsequent amendment to this
Agreement, which the parties agree to negotiate in good faith, no such
after-acquired product shall be deemed “Sourcefire Software” under the Agreement
to the extent their distribution of Licensed Software is pursuant to separate
agreement with Licensor. Further, in the event Licensee is acquired by a third
party company, then absent Licensor’s express written consent or pursuant to the
terms and conditions of a subsequent amendment to this Agreement, which the
parties agree to negotiate in good faith, the products of the acquiring company
as of the consummation of the acquisition shall not be deemed “Sourcefire
Software” under the Agreement. Licensee agrees to provide Licensor with prompt
written notice prior to its initial distribution of Licensed Software as part of
Products which include any such newly acquired products as “Sourcefire Software”
during the Term of this Agreement.
12. License & Support Purchase. In Section 4.1 of Attachment A of the Agreement,
the phrase “the Term” in the first sentence is deleted and replaced with the
phrase “the term of the Agreement through December 31, 2010”. The following is
added to Attachment A as Section 4.1.1:
“4.1.1 Fees. In exchange for the unlimited right during the period of the
Agreement from January 1, 2011 through June 30, 2014 to copy and distribute up
to *** units of the Licensed Software as part of Products, including without
limitation, the Licensed Software MySQL® Classic™, Licensee hereby irrevocably
commits to pay a license and support fee of $***, due upon the Amendment 2
Effective Date and payable within 30 days of the date of Licensor’s invoice
therefore. Subject to the terms and conditions of this Agreement, the foregoing
fee shall entitle Licensee to the following (itemized portions of the fee listed
above are shown to the right of each description):

         
(a) distribute up to *** units of the Licensed Software as part of Products from
July 1, 2009 through June 30, 2014;
  $ ***  
(b) source code internal use license
  $ ***  

Confidential
Page 2 of 3



--------------------------------------------------------------------------------



 



         
(c) receive Support (as defined below) from January 1, 2011 through June 30,
2014; and
  $ ***  
(d) unlimited upgrades of the Products, including without limitation previously
deployed Products, to any subsequent generally available Licensed Software
versions released by MySQL during the term of this Agreement, no matter the form
of the version number listed by Licensor (i.e., all maintenance releases and
major releases, including version number changes to either side of the decimal
point).”
  ***  

13. Support Features. Attachment C of the Agreement is superseded by the
then-current description of MySQL OEM Support features, available at
http://www.mysql.com/about/legal/mysqloemsupport.pdf as of the Amendment 2
Effective Date. In Section 5.1 of Attachment A of the Agreement, the phrase “the
terms and conditions of Attachment C hereof” is replaced with the phrase
“Licensor’s then-current OEM Support features”. The parties agree to extend
Extended Support for MySQL version 4.1 from December 31, 2009 until December 31,
2010. The parties further agree to add Vintage Support (“Vintage Support”) for
MySQL version 4.1 from January 1, 2011 to June 30, 2012, consisting of the
following: (a) 24x7 assistance from technical support engineers, (b) access to
knowledge bases, (c) access to pre-existing fixes for Licensee’s, where
pre-existing means Software updates created prior to start of Vintage Phase, (d)
assistance in upgrading to newer MySQL versions from “Vintage” versions, and
(e) up to 20 hours Level 3 support provided by engineering through support
engineers under (a) to assist in Licensee’s troubleshooting and fixing the
Supported code. In the event Licensee starts using MySQL version 5.1 or a more
recent release, Licensor shall provide Vintage Support on that release through
June 30, 2014. Except as set forth hereunder, Support is subject to the
then-current offering and policies, including Licensor’s lifecycle policy
(http://www.mysql.com/about/legal/lifecycle/), and Vintage Support will not
cover Bug Fixes, which would be charged on a per fix NRE time basis.
14. Miscellaneous. Each of the parties represents and warrants that it has the
corporate power, capacity and authority to enter into and perform its
obligations under this Amendment. Capitalized terms used in this Amendment shall
have the same meaning as defined in the Agreement unless otherwise defined
herein. Except as specifically provided in this Amendment, the terms and
conditions of the Agreement shall remain in full force and effect. Together, the
Agreement and this Amendment constitute the entire agreement between the
parties, and supersede any and all prior negotiations, representations,
correspondence, understandings and agreements with respect to the subject matter
of the Agreement and this Amendment. To the extent of any inconsistency between
the Agreement and this Amendment, this Amendment shall supersede and govern.
This Amendment may be executed in counterparts, which together shall constitute
one document and be binding on all of the parties hereto.
This Amendment is executed on behalf of each party by its duly authorized
representative.

         
MySQL Americas, Inc.
      Sourcefire, Inc.
 
       
 
      Check the applicable box:
 
       
 
      þ Licensee policy does not require a purchase order for payment. By
signing this Amendment, Licensee agrees to pay Licensor without issuance of a
purchase order.
 
       
 
      o Licensee policy requires a purchase order for payment. Licensee is
submitting a purchase order with this Amendment.
 
       
By: /s/ Lesley Lloyd Young
      By: /s/ Todd P. Headley
 
     
 
Name: Lesley Lloyd Young
      Name: Todd P. Headley
Title: Director, Volume Sales, Sun Software
      Title: CFO
Date: 7-7-09
      Date: 30 June 2009

Confidential
Page 3 of 3